DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DELVIN L. WALKER,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-3264

                           [January 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 13000416 CF10A.

   Delvin L. Walker, Lawtey, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.